Title: Gales & Seaton to Thomas Jefferson, 26 November 1813
From: Gales & Seaton
To: Jefferson, Thomas


          Sir, Office of the Natl Intelligencer Nov. 26. 1813
          We have the honor to acknowledge your favor of the 20th ulto which came duly to hand; and subsequently thereto we recd from Mr P. Gibson of Richmond $25 on your account, which sum pays your subscription to Oct 31. 1813.—In furnishing your bill we had reference only to the newspaper acct not
			 understanding that you wished a statement of your printing acct—Since your settlement with Mr Smith, in Feb. 1809, there is but a single item charged in the latter acct—viz—100 Letters relative to applications for office, printed March 8. 1809.—This can be settled for in your next payment—its amount is $3:50.—We have no agent in Richmond; and must ask you to suffer the mode of payment to stand as heretofore
          Very respectfullyGales & Seaton
        